Citation Nr: 0120052	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1940 to August 
1945.  He was a prisoner of war (POW) of the German 
Government from March 1943 to April 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 rating decision by the RO.  

The case was remanded by the Board to the RO in June 2000 for 
additional development of the record.  



REMAND

In this case, the appellant contends that the veteran's death 
due to heart failure was the result of his POW experiences 
during World War II.  The appellant has asserted that some VA 
physicians have indicated that the veteran's heart problems 
were related to his POW experiences.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2000).  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection for ventricular fibrillation or coronary 
artery disease may be presumed if it became manifest to a 
degree of 10 percent disabling during the veteran's first 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c) (2000), will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service. 38 
C.F.R. § 3.307(a) (2000).  

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  

For purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity. 38 
C.F.R. § 3.309(c) (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The veteran's certificate of death shows that he died in 
February 1998 at the age of 75.  The immediate cause of death 
was listed as being ventricular fibrillation due to (or as a 
consequence of) coronary artery disease.  No other 
significant conditions contributing to the death were 
identified.  

The veteran's only service-connected disability at the time 
of his death was anxiety, rated as 10 percent disabling.  

The veteran's service records demonstrate that he had active 
service from October 1940 to August 1945 and that he was a 
POW from March 1943 to April 1945.  However, the veteran's 
service medical records are unavailable for review.  

In conjunction with his claim of service connection for 
anxiety in 1985, the veteran completed a Report of Former POW 
Medical History.  The veteran did not indicate whether he had 
experienced localized edema during his captivity.  However, 
during captivity, he reported weighing 90 lbs.; having 
vitamin deficiency; and experiencing numbness, tingling or 
pain in the fingers or feet.  

In light of the appellant's assertions that the veteran's 
cause of death was a result of his POW experiences, the Board 
remanded the case back to the RO in June 2000 for further 
development of the record.  Specifically, the Board requested 
that the complete clinical records be obtained from the VA 
facility where the veteran was treated for his heart problems 
prior to his demise.  These records were obtained, but they 
did not contain an opinion regarding the etiology of the 
veteran's heart condition.  

The Board points out that that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Therefore, for these reasons, a remand is 
required.  

Accordingly, the appellant should be given another 
opportunity to provide medical evidence to support her 
assertions that the veteran's heart problems were the result 
of his POW experiences.  Copies of all medical records 
referable to treatment received by the veteran since service 
also should be obtained for review.  

Accordingly, in light of the VCAA, this case is REMANDED to 
the RO for the following development:  

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she provide information 
referable to all sources of medical 
treatment received by the veteran 
following service.  She also should be 
instructed to submit medical evidence to 
support her assertions that the veteran's 
heart problems were the result of his POW 
experiences, to include whether the 
veteran suffered from beriberi heart 
disease or any other POW-related disease 
subject to presumptive service 
connection.  Based on her response and 
after obtaining the necessary 
authorization, the RO should obtain 
copies of all medical records identified 
by the appellant in response to this 
request, which have not been previously 
secured.  All VA treatment records, not 
previously secured, should be obtained in 
this regard.  Once obtained, all records 
must be associated with the claims 
folder.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If any 
benefit sought on appeal remains denied, 
then the appellant and her representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




